  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,             )
                                      )      CRIMINAL ACTION NO.
   v.                                 )          2:18cr95-MHT
                                      )              (WO)
MARTINEZA DEWAN McCALL                )


                                 OPINION

    Defendant Martineza Dewan McCall pled guilty to one

count    of   possession     with         intent   to        distribute    a

controlled     substance         in   violation         of     21    U.S.C.

§ 841(a)(1).       After pronouncing McCall’s sentence to be

10 years, the court began to make its typical finding

that the sentence was “sufficient, but not greater than

necessary     to   comply   with      the    statutory        purposes    of

sentencing,”       18   U.S.C.    §   3553(a),     but        then   halted

mid-sentence and, instead, declared that it could not in

good conscience make such a finding for the 10-year

sentence was, in fact, wholly unfair and unjust.                       This

opinion explains why.
     McCall’s instant offense alone carries a mandatory

minimum of five years’ imprisonment.                See 21 U.S.C.

§ 841(b)(1)(B)(iii).         The government filed a notice of

information under 21 U.S.C. § 851 indicating its intent

to use McCall’s two prior felony drug convictions as a

basis for seeking an increased punishment.             As a result

of   the   § 851   notice,    the       mandatory-minimum   sentence

McCall faced doubled to 10 years.               At sentencing, the

court accepted the parties’ binding plea agreement and

sentenced McCall to 10 years of imprisonment followed by

eight years of supervised release.            The sentence in this

case is extraordinarily excessive and unreasonable, but

the court had no choice but to impose it.

     McCall is not a particularly serious drug offender,

yet the court’s sentence does not reflect this.                  His

criminal history consists of relatively minor, nonviolent

offenses, the most recent of which occurred in 2011.

McCall’s two felony drug convictions, which are the basis

for the government’s § 851 notice, occurred more than 10

years ago and were for small quantities of drugs.                The


                                    2
first of these offenses dates back 18 years and was a

felony possession of two ounces of marijuana.             The second

offense was simple possession of cocaine 12 years ago.

Under the United States Sentencing Guidelines, McCall’s

criminal   history   category       is    II--out    of   a   possible

VI--which reflects the relatively minor nature of his

past offenses.    With his guidelines offense level of 25,

absent the § 851 notice, McCall’s guidelines sentencing

range would have been only 63 to 78 months--a far more

appropriate and fair range under the circumstances.

     Furthermore, there are relevant mitigating factors

in this case that the court must consider under 18 U.S.C.

§ 3553(a)(1); however, due to the filing of the § 851

notice, the sentence does not adequately reflect these

factors.   McCall, a 39-year-old father of three children,

suffers from several afflictions that have limited his

employment options.     He has suffered since birth from

sickle cell disease, which has caused weeks’ long bouts

of   bed-ridden   debilitation,          and   was   diagnosed    with

sciatica caused by a painful degenerative hip injury.


                                3
McCall reportedly applied for disability benefits, but

was denied for lack of documentation.          At sentencing,

defense counsel contended that McCall chose to sell drugs

as a way to pay his bills, a choice he might not have

been forced to make absent his serious health issues.

    McCall also suffers from significant mental-health

problems. In 2002, when McCall was in his early twenties,

his older brother was shot and killed in front of him.

The senseless murder was the result of mistaken identity,

which one of the shooters admitted to McCall’s family

after being convicted.      Two years later, McCall’s adopted

brother was also murdered.          A psychological evaluation

indicated   that   McCall     has    experienced   symptoms   of

post-traumatic stress disorder or PTSD.            He also is

reportedly addicted to marijuana, which has worsened in

the years since these life-altering traumas.

    In sum, the court cannot in good faith say that the

sentence it was required to impose is reasonable, that

it otherwise complies with the purposes of 18 U.S.C.

§ 3553(a), or that it adequately reflects the “history


                                4
and   characteristics   of   the   defendant.”   18   U.S.C.

§ 3553(a)(1).   On the contrary, the sentence imposed in

this case was “greater than necessary ... to reflect the

seriousness of the offense, to promote respect for the

law, ... to provide just punishment for the offense,” and

“to afford adequate deterrence to criminal conduct.”     18

U.S.C. §§ 3553(a), (a)(2)(A), & (a)(2)(B). Indeed, using

common sense and under any reasonable notion of justice,

the court believes that it was, in short, unfair and

unjust.

      DONE, this the 5th day of October, 2018.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                              5
